DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-13, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2013/146710), Abe et al US2015/0038846 provided as an English translation in view of Nishiura et al (CN 102958448).
Regarding claim 1, Abe et al disclose an ultrasound diagnostic apparatus comprising: 
an ultrasonic probe configured to perform a plurality of number of times ultrasonic scanning on a two-dimensional region of a subject at different time phases ([0032]) to obtain a scan image group including plurality of apical four-chamber view (A4C) images or a plurality of apical two-chamber view (A2C) images ([0039];[0065], the operator first acquires two-dimensional ultrasound image data of A4C views along a time series and after that, two-dimensional ultrasound image data of A2C views along a time series);
image generation circuitry configured to generate ultrasonic image data corresponding to the two-dimensional region ([0046]); and
processing circuitry configured to: 
calculate a long axis length of a structure in each of a plurality of pieces of ultrasonic image data, the plurality of pieces of the ultrasonic image data being generated by the plurality of number of times of the ultrasonic scanning in different time phases for the scan image group (calculate the length of the long axis in the A4C view, the length of the long axis in the A2C view and the length of the long axis in the A3C view – [0114]; long axis length in an ED phase – [0121]; long axis length in the ES phase – [0128]),
compare between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A4C images in the different time phases, or compare between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A2C images generated in the different time phases (time-series data of the volume from the time-series data of contour positions on the one cross-sectional plane, by using the “area-length method” or the “disc summation method”, temporal change curve – [0094];[0145]; calculate a value of volume in each of all the cardiac phases - [0147]); and
output information indicating an increase/decrease of the long axis length based on a comparison result of the calculated long axis lengths of the structure (temporal change curve of the volume information to be output – [0145]).
Abe et al fail to explicitly disclose output information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images.
However, Nishiura et al teach in the same medical field of endeavor, output information showing a particular A4C image from among the A4C images (A4C image displayed – [0112]) or a particular A2C image from among the A2C images (A2C image displayed – [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the output information indicating an increase/decrease of the long axis length of Abe et al with the information showing a particular A4C image form among the A4C images or a particular A2C image from the A2C images as it would provide a visualization of the characteristic waveform, length and image to optimize the information provided to the user for interpretation as set forth in Nishiura et al.
Regarding claim 3, Abe et al disclose wherein the processing circuitry displays an image indicating the increase/decrease information (fig.20, controlling unit causes monitor to display the chart, [0169]).
Regarding claim 4, Abe et al disclose wherein the processing circuitry calculates, as the long axis length of the structure, a length of a long axis of a left ventricle passing through an apex of a heart of the subject ([0138]). 
Regarding claim 5, Abe et al disclose wherein the processing circuitry calculates, as the long axis length of the structure, a length of a long axis of a left ventricle passing through an apex of a heart of the subject ([0138]) and a value based on a curvature of a contour containing the apex of the heart ([0076]).
	Regarding claim 6, Abe et al disclose wherein the processing circuitry specifies the ultrasonic image data in a predetermined cardiac phase based on an electrocardiogram signal that is detected from the subject, and calculates the long axis length of the structure from the specified ultrasonic image data; and the processing circuitry outputs information based on a comparison result of the long axis lengths of the structure in the cardiac phase ([0074]).
	Regarding claim 7, Abe et al disclose wherein the processing circuitry detects positions of a valve annulus and the apex of the heart from the ultrasonic image data and calculates the length of the long axis based on the detected positions of the valve annulus and the apex ([0084]).
	Regarding claim 8, Abe et al disclose wherein the processing circuitry displays images corresponding to at least three pieces of ultrasonic image data among the pieces of ultrasonic image data simultaneously ([0137];[0147]).
	Regarding claim 9, Abe et al disclose wherein the processing circuitry receives an instruction to select any one of the images displayed simultaneously from an operator, the processing circuitry stores, in a predetermined storage circuitry, ultrasonic image data corresponding to the image selected by the receive instruction [0053].
	Regarding claim 10, Abe et al disclose wherein the processing circuitry highlights an image having a maximum long axis length of the structure of the ultrasonic image data corresponding to the image among the images displayed simultaneously ([0093]; fig.4).
	Regarding claim 11, Abe et al disclose wherein the processing circuitry synthesizes cardiac cycles of the images displayed simultaneously based on electrocardiogram signals that are detected from the subject ([0050]).
Regarding claim 12, Abe et al disclose wherein the processing circuitry calculates a first long axis length that is a long axis length of a structure that is detected from first ultrasonic image data that is the ultrasonic image data corresponding to an apical four-chamber view (A4C) cross section and a second long axis length that is a long axis length of a structure that is detected from second ultrasonic image data that is the ultrasonic image data corresponding to an apical two-chamber view (A2C) cross section, and the processing circuitry outputs information based on a comparison result of the first long axis length and the second long axis length ([0115]; fig.13).
Regarding claim 13, Abe et al disclose wherein the processing circuitry calculates, as the first long axis length of the structure, a first long axis length that is a length of a long axis of a heart that is detected from the first ultrasonic image data and, as the second long axis length of the structure, a second long axis length that is a length of the long axis of the heart that is detected from the second ultrasonic image data ([0061];[0062]), and the processing circuitry highlights the ultrasonic image data corresponding to the first long axis length or the second long axis length that is larger or smaller ([0093]).
Regarding claim 20, Abe et al disclose a control method comprising: 
generating ultrasonic image data corresponding to a two-dimensional region of a subject on which an ultrasonic probe has performed a plurality of number of times of ultrasonic scanning ([0036]; [0046]) different time phases to obtain a scan image group including a plurality of apical four-chamber view (A4C) images or a plurality of apical two-chamber view (A2C) images in a test ([0039]; [0065], the operator first acquires two-dimensional ultrasound image data of A4C views along a time series and after that, two-dimensional ultrasound image data of A2C views along a time series); 
calculating a long axis length of a structure in each of a plurality of pieces of ultrasonic image data, the plurality of pieces of the ultrasonic image data being generated by the plurality of number of times of the ultrasonic scanning different time phases for the scan image group (calculate the length of the long axis in the A4C view, the length of the long axis in the A2C view and the length of the long axis in the A3C view – [0114]; long axis length in an ED phase – [0121]; long axis length in the ES phase – [0128]);
comparing between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A4C images generated in the different time phases, or compare between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A2C images generated in the different time phases (time-series data of the volume from the time-series data of contour positions on the one cross-sectional plane, by using the “area-length method” or the “disc summation method”, temporal change curve – [0094];[0145]; calculate a value of volume in each of all the cardiac phases - [0147]); and
outputting information indicating an increase/decrease of the long axis length based on a comparison result of the calculated long axis lengths of the structure (temporal change curve of the volume information to be output – [0145]).
Abe et al fail to explicitly disclose output information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images.
However, Nishiura et al teach in the same medical field of endeavor, output information showing a particular A4C image from among the A4C images (A4C image displayed – [0112]) or a particular A2C image from among the A2C images (A2C image displayed – [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the output information indicating an increase/decrease of the long axis length of Abe et al with the information showing a particular A4C image form among the A4C images or a particular A2C image from the A2C images as it would provide a visualization of the characteristic waveform, length and image to optimize the information provided to the user for interpretation as set forth in Nishiura et al.
Regarding claim 22, Abe et al disclose wherein the processing circuitry is further configured to highlight an image having a maximum length from among the lengths of the long axis among the plurality of pieces of the ultrasonic image data between the A4C images or between the A2C images ([0093];[0097]; [0114];[0119]; fig.11b).
Regarding claim 23, Abe et al disclose wherein the processing circuitry is further configured to output the information showing A4C image with the longest length among the A4C images or A2C image with the longest length among the A2C images ([0114] - maximum value calculated from the length of the long axis in the A4C view, the length of the long axis in the A2C view; [0119];[123] - display).
Allowable Subject Matter
Claims 14, 16-19 and 21 are allowed.
Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose the amended limitations “calculate a long axis length of a structure in each of a plurality of pieces of the ultrasonic image data, the plurality of pieces of the ultrasonic image data being generated by the plurality of number of times of the ultrasonic scanning in different time phases from the scan image group” and “output information indicating an increase/decrease of the long axis length based on a comparison result of the calculated long axis lengths of the structure, the information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images.”
Specifically, Applicant states the Office Action acknowledges that ‘846 publication “fail[s] to explicitly disclose compar[ing] between the calculated characteristic amounts,” so it also does not disclose comparing between long axis lengths.  Applicant additionally states Costet fail to disclose the amended limitations.
Examiner’s position is based on the amended claim limitations, the interpretation of the Abe et al ‘846 reference has been updated.  Examiner’s position is Abe et al disclose comparing between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A4C images generated in the different time phases, or compare between the calculated long axis lengths of the structure of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A2C images generated in the different time phases (time-series data of the volume from the time-series data of contour positions on the one cross-sectional plane, by using the “area-length method” or the “disc summation method”, temporal change curve – [0094];[0145]; calculate a value of volume in each of all the cardiac phases - [0147]); and outputting information indicating an increase/decrease of the long axis length based on a comparison result of the calculated long axis lengths of the structure (temporal change curve of the volume information to be output – [0145]).
Examiner recognizes neither Abe et al nor Costet disclose “the information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images”, wherein the information has been updated to indicate an increase/decrease of the long axis length.  In view of the amendment, Examiner relies upon newly cited Nishiura et al to teach this limitation.  Specifically, Nishiura et al teach in the same medical field of endeavor, output information showing a particular A4C image from among the A4C images (A4C image displayed – [0112]) or a particular A2C image from among the A2C images (A2C image displayed – [0108]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793